Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
Applicant’s amendments, filed 10/19/2022, have been fully considered and reviewed by the examiner.  The examiner notes amendment to claim 1 and therefore has withdrawn the 35 USC 112(b) rejection.
Response to Arguments
Applicant's arguments filed 10/19/2022 have been fully considered but they are not persuasive.
Applicants argue that the applicants had possession of the claimed as drafted because originally filed claim 12 explicitly discloses “corresponding increase in chamber pressure of 13.0 microbar”; however, as previously outlined the rejection, the originally filed claims make no reference to increasing the chamber pressure by 13.0 microbar.  While the current pending claim 12 includes the phrase “increase in chamber pressure”, the originally filed claim does not include that language (first introduced in amendment filed 2/25/2022).    Applicant is advised to review the originally filed claims on 3/30/2020.  
Additionally, the claims as drafted require initially pressurizing from 0.5 microbar to 40 microbar, heating from 1920F to 2000F and heating from 1838F to 1850F with an increase in chamber pressure of 13 microbar.   
Applicants argue that the specification supports the position that an increase of chamber pressure of 13.0 microbar can result in a lower temperature limit, again the examiner can not locate that the base pressure is increased by 13.0 microbar by the heating schedule as claimed.  
Here the following is unsupported by the collection of limitations that the applicant is now attempting to claim
 1) A full review of the specification fails to illustrate that the applicant’s had possession of heating to 1920 to 2000F and then heating to 1838 to 1850 F.
2) The original disclosure fails to disclose that the claimed adjustment to the temperature and the pressure will increase by 13.0 microbar.   While the specification appears to support the pressure of 13.0 microbar, the examiner can not locate that the lowering the temperature as claimed will then increase the pressure by 13.0 microbar (This appears opposite the applicants disclosure that the increase in temperature will increase the chamber pressure at 0024 of original disclosure);
3) The chamber is already at a pressure within the range as claimed and there no disclosure of any “increase” in this chamber pressure by 13.0 microbar from the original chamber pressure  associated with the heating to a lower temperature limit as now presently claimed.  Here, the original disclosure merely requires that at a temperature of 1838 to 1850 F the chamber pressure is 13.0 microbar and therefore is no disclosure of any “increase” in chamber pressure from the original chamber pressure of “about 0.5 microbar to about 40 microbar.”  	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 requires heating the workpiece to 1920 to 2000 F and also heating the surface to a temperature of 1838 to 1850 F.  A fully review of the specification fails to illustrate that the applicant’s had possession of heating to 1920 to 2000F and then heating to 1838 to 1850 F.
Claim 1 requires heating lower the temperature to 1838 to 1850 F “with a corresponding increase in chamber pressure of 13.0 microbar;”  however, is no disclosure of any “increase” in chamber pressure from the original chamber pressure  associated with the heating to a lower temperature limit as now presently claimed.   Increase of 13.0 microbars is not disclosure in the original disclosure.  Comparing original claims submitted 3/30/2020 (“corresponding chamber pressure of 13.0 microbar”) to later claim iterations, it is noted that the term “increase in” was added by applicant’s response dated 2/25/2022; however, such an amendment did not include proper claim mark-ups and was designated “original.”    
Claim 1 requires “pressurizing said chamber from about 0.5 microbar to about 40 microbar” and thereafter heating, and then lower the temperature to 1838 to 1850 F “with a corresponding increase in chamber pressure of 13.0 microbar.”  A full review of the specification fails to disclose or describe the claimed reduction of surface temperature and a corresponding “increase in chamber pressure”  Here, the original disclosure merely requires that at a temperature of 1838 to 1850 F the chamber pressure is 13.0 microbar and therefore is no disclosure of any “increase” in chamber pressure from the original chamber pressure of “about 0.5 microbar to about 40 microbar.”  
Claim 6 does not cure the deficiencies of the claims from which it depends and are therefore similarly rejected.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940. The examiner can normally be reached Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID P TUROCY/             Primary Examiner, Art Unit 1718